Citation Nr: 0420534	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to a compensable rating for residuals of a 
left tibia fracture.  

3.  Entitlement to a compensable rating for postoperative 
residuals of a left inguinal hernia.  

4.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The veteran had active military service from August 1978 to 
November 2001, at which time he retired with more than 23 
years of active duty.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in October 2002.  After receiving a 
statement of the case in January 2003, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in August 2003.  

As will be explained below, the issue of entitlement to 
service connection for a left shoulder disorder is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

In an October 2003 statement, the veteran raised the issues 
of entitlement to service connection for a skin rash, 
headaches, neck pain, neurological disorders, an upper 
respiratory disorder, and psychiatric disability, claiming 
that each of these disabilities was attributed to his 
military service in Southwest Asia during the Persian Gulf 
War.  These issues are referred to the RO for appropriate 
action because they have not been developed by the RO, and 
they are not inextricably intertwined with the current 
claims.  See Flash v. Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  Right knee pain manifested in service is shown to have 
been acute and transitory, and to have resolved without 
residuals.  

2.  Residuals of a left tibia fracture are asymptomatic.  

3.  Postoperative residuals of a left inguinal hernia are 
manifested by slight tenderness around the scar area.  

CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a compensable rating for residuals of a 
left tibia fracture are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261, 
5262 (2003).  

3.  The criteria for a 10 percent rating for postoperative 
residuals of a left inguinal hernia are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
7338, 7804 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), the United States Court of Appeals for 
Veteran Claims (Court) held, in part, that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was provided notice in March 2002 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Such notice was prior to an 
August 2002 rating decision that granted service connection 
for residuals of a left tibia fracture and for postoperative 
residuals of a left inguinal hernia and denied service 
connection for a right knee disorder and a left shoulder 
disorder.  Therefore, because the required notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication of his claims, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini II.  

In addition, in Pelegrini II, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board finds that 
the March 2002 notice letter provided to the veteran 
satisfied these requirements.   

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, as have 
the reports of VA general medical and joints examinations 
performed in March 2002.  Neither the veteran nor his 
representative have submitted any additional evidence, or 
identified any source from whom records could be obtained.  
Under these circumstances, it is apparent that no additional 
evidentiary development is warranted since the file contains 
the relevant medical records and comprehensive information 
regarding the veteran's claims of entitlement to service 
connection for a right knee disorder and entitlement to 
compensable ratings for residuals of a left tibia fracture 
and postoperative residuals of a left inguinal hernia.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard, 4 Vet. App. 384, 394; VAOPGCPREC 16-92.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Right Knee Disorder

The veteran asserts that he has right knee disability that is 
attributable to his military service.  Service medical 
records show that the veteran was treated in May 2001 for a 
complaint of right knee pain four hours after cutting grass.  
Examination of the right knee in early June 2001 revealed 
that the ligaments were intact, and that there was no 
evidence of bone bruising or joint effusion.  It was reported 
that there was a suggestion of focal subchondral sclerotic 
changes at the lateral articular margin of the patella that 
might possibly represent minor focal "chondral malacia."  
When the veteran was examined again, approximately ten day 
later, he showed discomfort on flexion of the right knee and 
on prolonged standing.  The impression was right knee 
patellar chondromalacia, primarily involving the lateral 
facet.  At a retirement examination, performed in the latter 
part of June 2001, the veteran continued to complain of right 
knee pain, and the assessment was likely internal 
derangement.  

The veteran underwent a VA joints examination in March 2002.  
Clinical findings pertaining to his right knee included the 
following: the knee looked normal; the ligaments were stable; 
range of motion was from 0 to 140 degrees; McMurray's and 
drawer tests were negative; the patellar position was normal 
with no tenderness; an appreciation test was negative; the 
joint line was nontender; and an X-ray of the knee was within 
normal limits and without residual or traumatic pathology.  
The diagnosis was currently no residual of traumatic 
pathology in the right knee.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he currently has a right knee disorder related to his 
military service.  While he was seen for complaints of right 
knee pain in service, the March 2002 VA joints examination 
did not reveal any right knee pathology.  In the absence of 
competent medical evidence indicating a continuity of right 
knee symptomatology from service to the present time, or 
indeed, a current right knee disability, a basis upon which 
to establish service connection has not been presented.  
Accordingly, the appeal must be denied.  

II.  Residuals of a Left Tibia Fracture

The veteran contends that his residuals of a left tibia 
fracture are more severely disabling than currently evaluated 
and, therefore, warrant the assignment of a compensable 
rating.  He claims that he experiences occasional pain in his 
left knee that prevents normal activities.  He has indicated 
that he is concerned that he may eventually develop arthritis 
in the knee.  

Service medical records show that the veteran sustained a 
nondisplaced left lateral tibia plateau fracture as a result 
of a fall from a ladder in July 1990, for which he was placed 
in a cast brace.  He was subsequently treated in October and 
November 1990 for complaints of left knee pain.  Service 
medical records dated after November 1990 do not show any 
further complaints or treatment involving the left leg or 
knee.  The June 2001 retirement examination did not include 
any complaint or finding of any left leg/knee pathology.  

The veteran underwent a VA joints examination in March 2002.  
Clinical findings pertaining to the left knee included the 
following: the knee looked normal; the ligaments were stable; 
range of motion was from 0 to 140 degrees; McMurray's and 
drawer tests were negative; patellar position was normal with 
no tenderness; an appreciation test was negative; the joint 
line was nontender; and an X-ray of the left knee was within 
normal limits without residual or traumatic pathology.  The 
diagnosis was currently no residual of traumatic pathology in 
the left knee.  

Service connection was granted for residuals of a left tibia 
fracture by the August 2002 rating decision, which assigned a 
noncompensable rating under Diagnostic Code 5262 from 
November 2, 2001.  

Impairment of the tibia and fibula, manifested by nonunion 
with loose motion and requiring a brace, is assigned a 40 
evaluation.  Impairment of the tibia and fibula, manifested 
by malunion, is assigned the following evaluations: a 30 
percent evaluation when there is marked knee or ankle 
disability; a 20 percent evaluation when there is moderate 
knee or ankle disability; and a 10 percent evaluation when 
there is slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 
30 degrees, a 10 percent rating when limitation is to 
45 degrees, and a noncompensable rating when limitation is to 
60 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent rating when the limitation 
is to 45 degrees, a 40 percent rating when the limitation is 
to 30 degrees, a 30 percent rating when the limitation is to 
20 degrees, a 20 percent rating when limitation is to 
15 degrees, a 10 percent rating when limitation is to 10 
degrees, and a noncompensable rating when limitation is to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Normal knee extension and flexion and extension are to 0 
degrees and 140 degrees, respectively.  38 C.F.R. § 4.71, 
Plate II.  

In reviewing the evidence pertaining to the residuals of the 
veteran's July 1990 left tibia fracture, the Board notes that 
he apparently had no significant problems involving his left 
leg/knee during the last eleven years of his military 
service.  The medical evidence pertaining to the left 
leg/knee since service consists of the March 2002 VA joints 
examination report, which noted that there was currently no 
residual of traumatic pathology in the left knee, in that the 
knee was stable and had full range of motion, with negative 
McMurray's and drawer tests, normal and nontender patellar 
position, nontender joint line, and a normal X-ray without 
residual or traumatic pathology.  Hence, in the absence of 
competent medical evidence demonstrating any current left 
knee or left ankle disability, including limitation of 
motion, the Board is unable to identify a basis to grant a 
compensable rating for the veteran's residuals of a left 
tibia fracture.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability.  The evidence demonstrates that the knee is 
stable and has full range of motion.  Nor has the veteran 
reported any episode of dislocation or recurrent subluxation 
involving the knee.  Therefore, the Board does not find that 
a higher disability evaluation is warranted for the veteran's 
residual of a left tibia fracture on the basis of functional 
disability.  

Since the veteran's appeal for a compensable rating for his 
residuals of a left tibia fracture is from the August 2002 
rating decision that granted service connection and assigned 
the initial noncompensable rating for the disability, the 
Board must consider staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Because the evidence does not show 
that there has been any functional impairment associated with 
the veteran' residuals of a left tibia fracture at any time 
during the appeal, i.e., since the grant of service 
connection, the Board finds that staged ratings are not 
warranted.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his residuals of a left tibia 
fracture and there is no indication that the condition has a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action. VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for a compensable 
disability rating for his residuals of a left tibia fracture.  
He has also offered his own general arguments to the effect 
that he believes that his residuals of a left tibia fracture 
have worsened.  It is noted that the veteran has not shown, 
nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that his residuals of a left 
tibia fracture warrant a compensable rating.  See Espiritu, 2 
Vet. App. 492, 494.  

III.  Postoperative Residuals of a Left Inguinal Hernia

The veteran argues that a compensable rating should be 
assigned for his residuals of a left inguinal hernia repair 
because, he claims, the disability is more severely disabling 
than currently evaluated.  

Service medical records show that the veteran underwent a 
left inguinal hernia repair in August 1995.  Following 
continued complaints of pain in the left inguinal area since 
the 1995 herniorrhaphy, the veteran underwent a left inguinal 
nerve block in August 1997.  A Janaury 1999 record noted a 
complaint of a painful left inguinal area, and left groin 
pain was reported on the June 2001 retirement examination.  

A March 2002 VA medical examination revealed a well-healed, 
2.5 inch scar in the left groin area, with minimal tenderness 
on deep palpation around the area of the scar.  The 
assessment was status post left inguinal herniorrhaphy in 
1995 and chronic, intermittent left inguinal pain, currently 
improved, with the veteran on no medication.  

Service connection was granted for postoperative residuals of 
a left inguinal hernia by the August 2002 rating decision, 
which assigned a noncompensable rating under Diagnostic Code 
7338 from November 2, 2001.  

A noncompensable evaluation is warranted for a small, 
reducible inguinal hernia, a hernia that is without true 
protrusion, and any preoperative inguinal hernia that is 
remediable.  A 10 percent evaluation is appropriate for a 
recurrent postoperative hernia that is readily reducible and 
well supported by a truss or belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

As the evidence does not reveal that the veteran has a 
recurrent postoperative hernia, the Board is unable to 
identify a basis to grant a compensable rating for his 
postoperative residuals of a left inguinal hernia under 
Diagnostic Code 7338.  

However, the Board notes that a 10 percent rating is assigned 
for a superficial scar that is painful on examination.  
38 C.F.R. § 4.118; Diagnostic Code 7804.  Because the March 
2002 VA examination revealed tenderness on deep palpation 
around the area of the veteran's residual scar from the left 
inguinal hernia repair, the Board finds that the veteran is 
entitled to a 10 percent rating under Diagnostic Code 7804.  

Since the veteran's appeal for a compensable rating for his 
postoperative residuals of a left inguinal hernia is from the 
August 2002 rating decision that granted service connection 
and assigned the initial noncompensable rating, the Board 
must consider staged ratings.  See Fenderson, 12 Vet. App. 
119.  Because the evidence indicates that the veteran has 
continued to experience pain in the left inguinal area since 
the 1995 herniorrhaphy, the Board finds that the award of a 
10 percent rating for a painful scar should correspond to the 
effective date for the grant of service connection for 
postoperative residuals of a left inguinal hernia.  


ORDER

Service connection for a right knee disorder is denied.  

A compensable disability rating for residuals of a left tibia 
fracture is denied.  

A 10 percent disability rating is granted for the veteran's 
postoperative residuals of a left inguinal hernia from 
November 2, 2001, subject to the laws and regulations 
governing the award of VA monetary benefits.  


REMAND

Following the RO's last review of the veteran's claim for 
service connection for a left shoulder disorder, January 
2003, he submitted additional medical evidence in April 2004 
pertaining to left shoulder disability.  The RO forwarded 
this evidence to the Board without reviewing it first.  
Review of the file does not show that the veteran has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of that issue.  
The result is that the RO must review the evidence received 
since Janaury 2003 and adjudicate the issue of entitlement to 
service connection for a left shoulder disorder considering 
the newly obtained evidence, as well as evidence previously 
of record.  See 38 C.F.R. § 20.1304.  

Accordingly, the issue of entitlement to service connection 
for a left shoulder disorder requires a REMAND to the RO for 
the following actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and what 
evidence he must furnish.  

2.  Re-adjudicate the issue of entitlement to 
service connection for a left shoulder disorder in 
view of the additional evidence submitted by the 
veteran since the claims file was transferred to 
the Board.  If the decision remains adverse to the 
veteran, a supplemental statement of the case 
regarding the issue should be furnished to him and 
his representative, and they should be permitted 
the appropriate period of time within which to 
respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



